EXHIBIT 13.1 2 THE COMPANY This Annual Report is for Atwood Oceanics, Inc. and its subsidiaries, which are collectively referred to herein as we, our, or the Company except where stated or the context indicates otherwise.We are engaged in the domestic and international offshore drilling and completion of exploratory and developmental oil and gas wells and related services.Presently, we own a premium fleet of nine mobile offshore drilling units.We are also constructing a conventionally moored ultradeepwater semisubmersible unit, the Atwood Osprey; a dynamically positioned ultradeepwater semisubmersible unit, the Atwood Condor; and two high specification jack-up drilling units, with delivery anticipated in fiscal year 2011 for the Atwood Osprey, fiscal year 2012 for the Atwood Condor and the first jack-up drilling unit, and fiscal year 2013 for the second jack-up drilling unit.We support our operations from our Houston headquarters and offices currently located in Australia, Malaysia, Singapore and the United Kingdom. FINANCIAL HIGHLIGHTS (In Thousands) FOR THE YEARS ENDED SEPTEMBER 30: REVENUES $ $ NET INCOME CAPITAL EXPENDITURES AT SEPTEMBER 30: NET PROPERTY AND EQUIPMENT $ $ TOTAL ASSETS TOTAL SHAREHOLDERS' EQUITY 1 To Our Shareholders Atwood along with the entire offshore drilling industry experienced a challenging 2010, to a large extent due to the catastrophic Macondo incident in the Gulf of Mexico.The loss of eleven lives and the injury of many others reminded us that this is a people business and that our first mission is to keep our people safe.The publicity surrounding the Macondo incident and the resulting U.S. Gulf of Mexico drilling moratorium has brought new regulations and public scrutiny to offshore drilling.Even as the repercussions of the Macondo incident are still evolving, it is clear that it has left an indelible mark on our industry. One of Atwood's immediate responses to the Macondo incident was to implement an internal Operations Integrity Assessment which continues today.Our goal is to ensure that our people, our processes and our equipment are robust at all times to protect against emergencies of all types, and that we strengthen our readiness to respond to potentially extreme events.As a result of this initiative, we have implemented enhanced well-control training, additional drilling protocols, improved emergency drills and more rigorous equipment maintenance and testing.Longer term, we will continue to seek and capitalize on opportunities to work with our clients, suppliers and industry consortia to identify further means of ensuring operational integrity across our rig fleet. Despite the challenges of 2010, we delivered solid financial and operational results, achieved our best-ever year for safety and advanced our growth strategy in a meaningful way.By leveraging our strengths, we believe we made the best of a difficult year and positioned Atwood for greater success in 2011. Delivering Results For the fifth consecutive year, we achieved record financial results for revenues and net income.Our fiscal year 2010 revenues of $651 million represented an 11% increase over fiscal year 2009, while net income of $257 million, or $3.95 per diluted share, improved by 2% over fiscal year 2009.These financial results were enabled by high revenue recognition across our fleet, as our operations teams provided reliable service to our clients without incurring major downtime events.Our balance sheet remains in excellent shape to fund future growth, and in August 2010 we filed a $500 million global shelf registration on Form S-3 to enhance Atwood's financing flexibility. We are proud to report that fiscal year 2010 was the safest year for rig operations in Atwood's history.Our total recordable incident rate, which represents the industry benchmark measure of workplace injuries, improved over fiscal year 2009 by 13% in fiscal year 2010.We outperformed the industry average on this measure and, most importantly, we experienced no fatalities or life-altering injuries on our rigs.By increasing our focus on proper task planning and improved hazard identification, we have made further improvements to Atwood's historically strong safety performance.We believe that Atwood's safety systems and culture represent the best in the industry, and we remain committed to pursuing our vision of incident-free operations on all Atwood rigs. Maintaining Rig Fleet Utilization Despite the impact of the Macondo incident, we were successful in maintaining full utilization of our three active deepwater floaters and three jack-ups throughout the year.Two of our deepwater rigs the Atwood Eagle and Atwood Falcon received contract extensions from long-term clients despite the uncertainties in the aftermath of the Macondo incident.Along with the Atwood Hunter, these floaters are contracted through the end of fiscal year 2011 or beyond.Two of our jack-ups - the Atwood Beacon and the Vicksburg - also received significant extensions that will keep them busy through most of fiscal year 2011.Our third jack-up, the Atwood Aurora, remains under contract into the third quarter of fiscal year 2011.Our contract revenue backlog stands at approximately $1.2 billion in November 2010. 2 The idling of three of our lower-specification drilling rigs -the Atwood Southern Cross, Seahawk and Richmond - represents an unfortunate development.These rigs were unable to secure follow-on work after completing their contracted drilling programs, due directly or indirectly to the Gulf of Mexico drilling moratorium.In light of the long active service of these rigs in the Atwood fleet, the decision to idle them was particularly difficult. Growing our High-Specification Fleet We have significantly advanced our strategic goal of growth through the addition of high-specification assets, both in the floater and jack-up segments. Our two ultradeepwater semisubmersibles under construction at the Jurong Shipyard in Singapore continued their excellent progress toward completion.The Atwood Osprey, an 8,200 foot water depth, 12-point moored unit, remains on schedule for delivery in the second quarter of fiscal year 2011.Its inaugural drilling program is a three-year commitment on the Greater Gorgon project off the coast of Northwest Australia.The Atwood Osprey has been preparing for a smooth start-up with early assignment of key supervisory personnel, rigorous safety leadership training for all crews, and active collaboration with our client on expectations for incident-free operations. The Atwood Condor, a 10,000 foot water depth dynamically positioned unit, remains on schedule for delivery in the third quarter of fiscal year 2012.As the Atwood Condor was at an early construction stage when the Macondo incident occurred, we capitalized on an opportunity to modify its well control capability and drilling package in a cost effective manner in order to meet increased performance expectations for ultradeepwater floaters.As a result, the Atwood Condor will provide potential clients with a state-of-the-art blowout preventer configuration that offers greater well control capability and redundancy.In addition, the Atwood Condor will be outfitted with a very robust drilling system for drilling in deeper reservoirs, as found in the Gulf of Mexico and Brazil.The response from operators to the overall design and recent modifications has been excellent, and we are confident of the Atwood Condor's long-term marketability. In early October, we announced the construction of two 400-foot water depth jack-ups at PPL Shipyard in Singapore, with potential options to purchase up to three additional units.These rigs leverage a proven Pacific Class design that has been enhanced with offline tubular handling, large personnel accommodations and high-capacity fluids systems.These rigs will be excellent additions to our existing jack-up fleet, with delivery anticipated in late calendar year 2012.They are well-suited for drilling in essentially all of the major shallow water drilling basins worldwide. The Future While predictions for the future of our industry are difficult to make, we expect that 2011 will provide greater stability to offshore drilling and improved fundamentals for both the floater and jackup market segments.Higher oil prices, an improving world economy and resumption of drilling in the Gulf of Mexico are likely catalysts for improving demand for drilling services.Excess rig supply pressures are likely to ease as sublet activity diminishes and the remaining available new-build rigs secure contracts. Atwood is well-positioned for success in 2011.We eagerly await the delivery of the Atwood Osprey and its incorporation into our active fleet.We look forward to advancing the construction progress of the Atwood Condor and our new-build jack-ups.We will continue our focus on safety and operations excellence to the benefit of our employees and our clients.We will work hard to deliver superior financial returns for our shareholders. 3 Atwood would not be where it is today without the many contributions of our worldwide offshore and onshore employees.By consistently delivering quality drilling services, Atwood has cultivated a loyal client base and a reputation for excellence within our industry.I personally thank all members of the Atwood team for positioning us for long-term success. Rob Saltiel President and Chief Executive Officer 4 Atwood Oceanics, Inc. and Subsidiaries FIVE YEAR FINANCIAL REVIEW (In thousands, except per share amounts, fleet data and ratios) At or For the Years Ended September 30, STATEMENTS OF OPERATIONS DATA: Revenues $ Contract drilling costs ) Depreciation ) General and administrative expenses ) Gain on involuntary conversion of assets - Gain on sale of equipment OPERATING INCOME Other (expense) income ) ) ) Tax (provision) benefit ) NET INCOME $ PER SHARE DATA: Earnings per common share: Basic $ Diluted $ Average common shares outstanding: Basic Diluted FLEET DATA: Number of rigs owned or managed, at end of period 9 9 8 8 10 Utilization rate for in-service rigs (1) 88
